           Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                  *
ADAMS COMMUNICATION &
ENGINEERING TECHNOLOGY, INC.,                     *

       Plaintiff,                                 *

v.                                                *           Case No.: PWG 19-cv-3131

AEROVATION, INC.,                                 *

       Defendant.                                 *

*      *       *       *       *     *   *   *    *                   *       *       *       *     *
                                   MEMORANDUM & ORDER

       Adams Communication & Engineering Technology, Inc. (“Adams”) filed suit against

Aerovation, Inc. alleging breach of contract, negligence, and indemnification, related to a

subcontract agreement between the companies to complete specified structural modifications on

four Army aircraft in Tucson, Arizona.1 Compl., ECF No. 1; Subcontract Agmt., ECF No. 1-1.

Adams, a Delaware company operating in Waldorf, Maryland, held the prime government contract

with the Army. Id. It subcontracted with Aerovation, an Arizona company, to perform the work

on the aircraft subject to inspection by the Army. Id. Adams alleges that the inspection revealed

wiring deficiencies in the aircraft that resulted in Adams being required to engage other

subcontractors to complete the modifications and repair the damage. Compl. ¶¶ 19-24.

       Aerovation seeks to transfer this action to the District of Arizona pursuant to 28 U.S.C. §

1404(a) on the basis that the subcontract work at issue occurred in Arizona, the repair work at issue

was conducted in Arizona, and almost all of the witnesses reside in Arizona. Mot., ECF No. 19.


1
      In response, Aerovation filed a counterclaim for breach of contract for non-payment. Countercl.,
ECF No. 25.
           Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 2 of 8



Having reviewed the filings,2 I find that a hearing is unnecessary. See Loc. R. 105.6 (D. Md.

2018). For the reasons stated herein, Defendant’s motion is DENIED.

        Congress enacted 28 U.S.C. § 1404(a), which permits a district court to transfer a civil

action to another district or division, “‘to prevent the waste of time, energy and money as well as

to protect litigants, witnesses and the public against unnecessary inconvenience and expense.’”

Topiwala v. Wessell, No. WDQ-11-543, 2012 WL 122411, at *6 n.21 (D. Md. Jan. 12, 2012)

(quoting Dicken v. United States, 862 F. Supp. 91, 92 (D. Md. 1994)). Section 1404(a) provides

that, “[f]or the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought . . . .”

        In a motion to transfer venue pursuant to § 1404(a), the moving party bears the burden of

showing, by a preponderance of the evidence, that transfer to another venue is proper. See Costar

Realty Info., Inc. v. Meissner, 604 F. Supp. 2d 757, 770 (D. Md. 2009); Lynch v. Vanderhoef

Builders, 237 F. Supp. 2d 615, 617 (D. Md. 2002). Ultimately, “[t]he decision whether to transfer

venue is committed to the sound discretion of the trial court.” Mamani v. Bustamante, 547 F. Supp.

2d 465, 469 (D. Md. 2008) (citing Brock v. Entre Computer Centers, Inc., 933 F.3d 1253, 1257

(4th Cir. 1991)). In the exercise of its discretion, a court should make “‘an individualized, case-

by-case consideration of convenience and fairness.’” United States ex rel. Salomon v. Wolff, 268

F. Supp.3 d 770, 774 (D. Md. 2017) (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988)).

        The Court’s first consideration is “whether the action could have been brought in the

transferee district.” Topiwala, 2012 WL 122411, at *6. Aerovation asserts, and Adams does not



2
       Defendant’s Letter Motion to Transfer this Action to the District of Arizona, ECF No. 19, Plaintiff’s
Response, ECF No. 24, and Defendant’s Reply, ECF No. 28.


                                                      2
         Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 3 of 8



deny, that Adams could have brought this action in the District of Arizona. Mot. 1-2; Resp.

(arguing only that the choice-of-forum clause is afforded significant weight, not that it is

dispositive). Therefore, “the Court considers: (1) the weight accorded plaintiff’s choice of venue,

(2) witness convenience and access, (3) convenience of the parties, and (4) the interest of justice.”

Topiwala, 2012 WL 122411, at *6 (footnotes omitted). The Court weighs these factors,

considering the specific facts of the case “‘to determine whether . . . on balance the litigation would

more conveniently proceed and the interests of justice be better served by transfer to a different

forum.’” Id. (quoting Byerson v. Equifax Info. Servs., LLC, 467 F. Supp. 2d 627, 632 (E.D. Va.

2006)). The statute does not indicate how much weight the Court should give to each factor. See

Byerson, 467 F. Supp. 2d at 632; Topiwala, 2012 WL 122411, at *6 n.22. Additionally, a court

typically should not transfer a case out of the plaintiff’s choice of forum “[u]nless the balance of

these factors ‘is strongly in favor of the defendant.’” Id. (quoting Collins v. Straight Inc., 748 F.2d

916, 921 (4th Cir. 1984) (citation omitted)).

       Although plaintiff’s choice of venue typically “is entitled to substantial weight,” that is not

the case when “the chosen forum has little or no connection to the events giving rise to the

litigation.” Holland v. Psychological Assessment Res., Inc., No. CCB-04-437, 2004 WL 964201,

at *4 (D. Md. Apr. 27, 2004). “The calculus changes, however, when the parties’ contract contains

a valid forum-selection clause, which ‘represents the parties’ agreement as to the most proper

forum.’” Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S.

49, 63 (2013) (quoting Stewart, 487 U.S. at 31). If the parties’ agreement as to the most proper

forum is mandatory, making the forum exclusive, the forum selection clause “[should be] given

controlling weight in all but the most exceptional cases.” Id. But not all forum-selection clauses

are mandatory. The Fourth Circuit has recognized that “an agreement conferring jurisdiction in




                                                    3
          Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 4 of 8



one forum will not be interpreted as excluding jurisdiction elsewhere unless it contains specific

language of exclusion.” IntraComm, Inc. v. Bajaj, 492 F.3d 285, 290 (4th Cir. 2007) (quoting John

Boutari & Son, Wines & Spirits, S.A. v. Attiki Imps. & Distribs. Inc., 22 F. 3d 51, 53 (2d Cir.

1994)). A permissive forum-selection clause is sometimes referred to as a “consent to jurisdiction”

clause, which in effect, waives any objection to personal jurisdiction in a venue. See S & D Coffee,

Inc. v. GEI Autowrappers, 995 F. Supp. 607, 609 (M.D.N.C. 1997). While not given controlling

weight, when the plaintiff’s choice of forum coincides with the forum designated in the forum

selection clause, as it does here,3 it certainly adds weight to the plaintiff’s selection of forum, since

it evidences the defendant’s agreement to the convenience of the venue. The selected forum is

also Adams’ home forum, which adds weight to Adams’ choice to bring suit here. See Sinochem

Intern. Co. Ltd. v. Malaysia Intern. Shipping Corp., 549 U.S. 422, 430 (2007) (noting that “[w]hen

the plaintiff’s choice is not its home forum, . . . the presumption in the plaintiff’s favor ‘applies

with less force,’ for the assumption that the chosen forum is appropriate is in such cases ‘less

reasonable.’” (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 236 (1981). Therefore, I will

give Adam’s choice of forum considerable weight.

        Witness convenience and access is “perhaps the most important factor” to be considered.

Mamani, 547 F. Supp. 2d at 473 (quoting Cronos Containers, Ltd. v. Amazon Lines, Ltd., 121 F.

Supp. 2d 461, 466 (D. Md. 2000)); see also 15 C. Wright & Miller, Fed. Practice & Procedure §

3851 (4th ed.) (“Wright & Miller”) (“The convenience of witnesses, particularly nonparty

witnesses important to the resolution of the case, is often cited as the most significant factor in



3
          Adams does not contend that the forum selection clause is mandatory but argues that it should be
given substantial consideration. Resp. 1. The relevant wording of the clause at issue here is: “Any dispute
. . . may be initiated in any court of competent jurisdiction within the State of Maryland, and shall be subject
to the laws of the State of Maryland . . . .” Subcontract Agmt. § I.17.3, ECF No. 1-1.


                                                        4
         Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 5 of 8



ruling on a motion to transfer under 28 U.S.C.A. § 1404(a).”). Aerovation asserts that because the

events at issue occurred in Arizona, almost all of the witnesses knowledgeable about those events

reside in Arizona. Mot. 1, 3. Aerovation’s president declared that Aerovation identified more than

20 current and former employees who may have knowledge of the facts relating to the allegations

in Adams’ Complaint, each of them reside in Arizona, business operations would be disrupted if

employee witnesses were required to travel to Maryland for depositions or trial, former employees

would be substantially burdened by traveling to Maryland, and the additional modification work

was performed in Arizona by a third party. Finn. Decl., ECF No. 19-1. The third party is not

identified.

        In response, Adams notes that there are other important witnesses, such as personnel from

the United States Army, not located in Arizona, who would similarly be required to travel if the

case was transferred. Resp. 2. Adams argues that Aerovation’s affidavit is insufficient to establish

hardship. Id. (citing Helsel v. Tishman Realty & Construction Co., Inc., 198 F. Supp. 2d 710, 712

(D. Md. 2002)).     The Helsel court found a conclusory affidavit insufficient to satisfy the

defendant’s burden of proof, stating that a party seeking to change venue must submit “‘affidavits

from the witnesses and/or parties involved’ [that contain] information detailing to the court ‘why

or to what extent he or she will be inconvenienced by . . . allowing the case to remain in the district

where it was brought.’” 198 F. Supp. 2d at 712 (quoting Figgie Int’l, Inc. v. Destileria Serralles,

Inc., 925 F. Supp. 411, 414 (D.S.C. 1996)). Although witness convenience is an important factor,

this case is distinguishable from Cronos, cited by Aerovation, because neither party in Cronos had

a connection to Maryland, no witnesses were in Maryland, and the case was not subject to

Maryland law. See 121 F. Supp. 2d at 466. Here, there will be some inconvenience of witnesses

regardless of venue, although neither party has identified the location for potential third-party




                                                    5
             Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 6 of 8



witnesses, and the burden is not on Adams to show that the military personnel are not located in

Arizona.4 Therefore, while this factor weighs in Aerovation’s favor, it does not weigh heavily in

its favor.

        With regard to the parties’ convenience, “[a] defendant moving for transfer must show both

that the original forum is inconvenient for it and that the plaintiff would not be substantially

inconvenienced by a transfer.” Wright & Miller § 3849. Aerovation argues that litigating in

Maryland will “substantially disrupt Aerovation’s business operations” because travel is long,

expensive, and would require employees to take time off work. Mot. 3. Adams notes that

Aerovation did freely negotiate an agreement that recognized Maryland as a convenient venue.

Resp. 2. Aerovation does not make a showing that Adams will not be inconvenienced if the case

is transferred. There is no value to simply shifting the inconvenience. See Pinpoint IT Servs., L.L.C.

v. Atlas IT Export Corp., 812 F. Supp. 2d 710, 721 (E.D. Va. 2011) (“[A] transfer of venue that

merely switches the inconvenience from one party to the other generally will be refused.”).

Further, as we have learned in recent months with all parties dealing with the impacts of the

COVID-19 pandemic, parties can mitigate inconvenience factors to both sides through use of video

depositions, and, should this case actually proceed to trial, inconvenience to witnesses located in

other states may be mitigated by taking de bene esse depositions for use as trial testimony, or by

having remote witnesses testify by “contemporaneous transmission from different locations.” Fed.

R. Civ. P. 43(a).

        Finally, the interest of justice should “‘encompass all those factors bearing on transfer that

are unrelated to convenience of witnesses and parties.’” Topiwala, 2012 WL 122411, at *7


4
        In its Reply, Aerovation argued that I should not give any credence to Adams’ argument related to
military personnel, saying only that “it is unlikely that the relevant military personnel are stationed”
somewhere other than Arizona. Reply 2.


                                                     6
         Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 7 of 8



(footnote omitted) (quoting Cross v. Fleet Reserve Ass’n Pension Plan, 383 F. Supp. 2d 852, 857

(D. Md. 2005) (citation omitted)). Additional factors that courts consider are the pendency of a

related action, the court’s familiarity with the applicable law, docket conditions, and the ability to

join other parties. See Bd. of Trustees v. Baylor Heating & Air Conditioning, 702 F. Supp. 1253,

1260 (E.D. Va. 1988). I must “weigh the impelling need for efficiency in the administration of

our court system against the right of [the plaintiff] to continue the trial in a forum [it chose].”

General Tire & Rubber Co. v. Watkins, 373 F.2d 361, 368 (4th Cir. 1967). This factor tips the

scale toward transfer if “‘the proposed transfer will . . . better promote the interests of justice.’”

Strategene v. Parsons Behle & Latimer, 315 F. Supp. 2d 765, 771 (D. Md. 2004) (citation omitted).

Aerovation notes only one consideration—that the parties may need to inspect the work done on

the planes in order to resolve this case, and the logistics of such an inspection would be easier if

the case were in Arizona. Mot. 3 (citing Choice Hotels Int’l., Inc. v. Madison Three, Inc., 23 F.

Supp. 2d 617, 622 (D. Md. 1998) and Dicken, 862 F. Supp. at 93). Adams notes that the interest

of justice is best served by enforcing the forum-selection clause. Resp. 2-3. Both of these

considerations—parties’ convenience and weight accorded plaintiff’s choice of venue—have

already been discussed. Neither party has identified issues typically reviewed under this factor,

such as docket congestion or speed to trial, related litigation, community interests, or familiarity

with the applicable law. I note that Maryland law applies to this case. Subcontract Agmt. § I.17.3.

This factor is probably best viewed as neutral.

       In sum, I conclude that the balance of factors does not weigh in favor of transferring this

case to Arizona. For the reasons discussed, I have accorded considerable weight to Adams’ choice

of forum, and Aerovation has not met its burden to counter that weight on the basis of convenience




                                                   7
         Case 8:19-cv-03131-PWG Document 31 Filed 06/25/20 Page 8 of 8



to witnesses or parties. It certainly has not tilted the balance strongly in its favor. Therefore,

Defendant’s request to transfer this case shall be DENIED.

                                            ORDER

       For the foregoing reasons, it is, this 25th day of June, 2020, hereby ORDERED that

Defendant’s Letter Motion to Transfer this Action to the District of Arizona (ECF No. 19) is

DENIED.

                                         _____/S/_________________________
                                         Paul W. Grimm
                                         United States District Judge




                                                 8
